PRATT, J.
The defendants’ affidavits fairly meet the plaintiff’s. Upon the whole ease, we do not see that any fraud is made out. The discounts were made dining so long a time that we must believe plaintiff had knowledge of defendants’ financial condition, or else that he trusted them as officers of the corporation in reliance upon its solvency. Order affirmed, with costs.
DYKMAN, J.
This is an appeal from an order vacating an order of arrest granted in this action. A perusal of the papers convinces us that the charges of fraud and conspiracy upon which the order of arrest was based are unfounded, and an afterthought. The plaintiff had cashed many drafts similar to those in question here, and must have been in possession of full knowledge respecting the parties and their mode of doing business. We think the order vacating the order of arrest was right, and should be affirmed, with $10 costs and disbursements.